IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0064
                               Filed February 3, 2021


GREGORY DONALD HARRIS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Coleman McAllister,

Judge.



      Gregory Harris appeals the denial of his application for postconviction relief.

AFFIRMED.




      Agnes G. Warutere of Warutere Law Firm, P.L.L.C., Ankeny, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                         2


BOWER, Chief Judge.

       On the morning his trial was to begin, in exchange for the State’s

recommendation that he be granted a suspended sentence and immediate release

on probation, Gregory Harris pleaded guilty to stalking in violation of a protective

order with a habitual-offender enhancement.         He subsequently violated his

probation, and sentence was imposed.

       Harris filed an application for postconviction relief (PCR), asserting—among

other things—that trial counsel was ineffective in failing to depose the complaining

witness prior to trial. Following a PCR trial, the district court rejected Harris’s

claims and denied relief. On appeal, Harris contends the PCR court erred in

rejecting his claim that his trial counsel was ineffective in failing to depose the

complaining witness.

       We review PCR proceedings addressing claims of ineffective assistance of

counsel de novo. Lamasters v. State, 821 N.W.2d 856, 862 (Iowa 2012). To

prevail on a claim of ineffective assistance of counsel, Harris must show counsel

breached a duty and prejudice resulted. See State v. Boothby, 951 N.W.2d 859,

863 (Iowa 2020); Lamasters, 821 N.W.2d at 866. We affirm the denial of a PCR

application if either element is lacking.     See Boothby, 951 N.W.2d at 863;

Lamasters, 821 N.W.2d at 866.

       Counsel breaches a duty if counsel’s performance falls below the standard

of a “reasonably competent attorney,” and the requisite prejudice exists if “there is

a reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different.”        Lamasters, 821 N.W.2d at 866

(quoting Strickland v. Washington, 466 U.S. 668, 687, 694 (1984)). “We presume
                                           3


counsel performed competently unless the claimant proves otherwise by a

preponderance of the evidence.” State v. Booth-Harris, 942 N.W.2d 562, 577

(Iowa 2020).

      Our review leads us to the same findings and conclusion as the PCR court,

which we adopt:

              The record reveals [trial counsel] did not depose the State’s
      witnesses. However, [trial counsel] did thoroughly investigate the
      testimony of potential witnesses. He hired a private investigator to
      interview each witness applicant identified as having potentially
      helpful information for his case. The private investigator even spoke
      to the [complaining witness].
              ....
              . . . During his trial testimony, Mr. Harris did not identify any
      specific witness other than the detective and the victim that he
      claimed had information about his offense. Any claim that the victim
      had recanted her testimony or allegations is not supported in the
      record and is in fact flatly contradicted by [her submitted affidavit].
              ....
              It is clear [trial counsel]’s investigation and efforts even without
      deposing the State’s witnesses was thorough. As such, he did not
      breach his essential duty to reasonably investigate applicant’s claim.
      Nor can the court conclude that there was any showing of prejudice.
      As set out above, the victim has not recanted her allegations or
      testimony. [Trial counsel] credibly testified that he had his private
      investigator interview all of the witnesses, including the victim, and
      there was no need to depose any witness. In fact, [trial counsel]
      credibly testified that conducting depositions might well have been
      detrimental to applicant’s case as it would allow the State to prepare
      their case more thoroughly for trial.

      “[I]t is not always necessary for defense counsel to depose witnesses before

trial.” State v. Williams, 341 N.W.2d 748, 752 (Iowa 1983). “A claim for ineffective

assistance of counsel . . . can center on a defense attorney’s failure to adequately

investigate. To provide effective assistance of counsel during the investigatory

stage, counsel is required to conduct a reasonable investigation and to make

reasonable decisions regarding discovery.” State v. Russell, 897 N.W.2d 717, 730
                                             4


(Iowa 2017) (internal citation omitted).         The reasonableness of counsel’s

investigation “must be judged in relationship to the particular underlying

circumstances.” Ledezma v. State, 626 N.W.2d 134, 145 (Iowa 2001).

       Here, trial counsel was aware of what the complaining witness had asserted

in her statements to police and to the private investigator. The complaining witness

had earlier testified in a civil contempt proceeding about Harris’s repeated

violations of a protective order and his threats to her. Trial counsel obtained that

transcript as “[o]ne of the first things [he] did.” Harris was aware of the evidence

against him—including his voicemail messages to the complaining witness, which

she shared with the police. Harris cannot establish trial counsel’s failure to depose

the complaining witness would have changed his decision to accept his favorable

plea deal (described by the plea-taking court as “the best break I have seen in a

really long time” and “a hell of a deal”).

       Having failed to establish counsel was ineffective, we affirm the denial of

his application for PCR.

       AFFIRMED.